Title: To Thomas Jefferson from James Maxwell, 1 January 1781
From: Maxwell, James
To: Jefferson, Thomas



Sir
State Ship Yard Jany: 1st: 1781

 Yours of Yesterdays date I received this Morning by Mr: Webb and am to inform Your Excellency that in consequence of the News I herd of the Enemy’s Arivial have fited out the Lewis Gally and sent her down the river under the command of the Lieutenant of the Jefferson with twenty Volunteer[s] from the same Vessell who have Agreed to serve for the present Invation. The Brig has been totally dismantled of evry thing she had on board, for heaving down, having been Aground and in want of Repair. But from the Above News have got her Guns on board, and are puting in the best posture of defence we are able. I have also sent of [off] the letter you were pleased to send me for the Aid of the Malitia which am Afeard we shall want much as all the peoples times belonging to the brig is expired and cannot get any of them to agree to continue any longer in the service. Shall therefore be under the disagreeable Necessity of detaining them Against their Will. I can only inform Your Excellency that I shall do all in my power towards the saveing and defending the publick property at this place. I have the Honour to be verry Respectfully Sir Your Excellency’s Most humble Servt:,

Jas Maxwell

